Title: To George Washington from Edmund Randolph, 5 February 1795
From: Randolph, Edmund
To: Washington, George


        
          Department of State February 5. 1795.
        
        The Secretary of State has the honor of returning to the President, the papers respecting the Ship of War to be built in Georgia. Nothing seems to be further necessary on the part of the President, unless perhaps it be to say to the Department, which has the principal superintendance of the Business, that a minute attention to economy is peculiarly desirable; and that it is recommended, that the particulars, stated in Mr Coxe’s communication, should be reviewed, and every possible saving made.
      